Citation Nr: 0729472	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-06 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $11,974.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1954.  He died in November 2001.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (COWC), part of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
That decision denied waiver of recovery of an overpayment in 
the amount of $11,974.   


FINDINGS OF FACT

1.  An overpayment of death pension benefits in the amount of 
$11,974 occurred because the appellant failed for two years 
to report increases in her income.  

2.  VA is not at fault for the creation of the overpayment of 
death pension benefits. 

3.  Recovery of the amount overpaid would not deprive the 
appellant or any family member of basic necessities. 

4.  Recovery of the overpayment would not defeat the purpose 
for which death benefit payments were awarded.  

5.  Failure to make restitution would result in unfair gain 
to the appellant.  

6.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the overpayment of 
death pension benefits.    


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits, in the 
amount of $11,974,  is not against equity and good 
conscience.  38 U.S.C.A. §§ 1506, 1541, 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.272, 3.277, 3.660 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The provisions of the Veterans Claims Assistance Act of 2000 
governing VA's duties to notify and to assist a claimant 
concerning the evidence needed to substantiate a claim for VA 
benefits do not apply to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute governing waiver 
claims, however, has its own notice provisions.  38 U.S.C.A. 
§ 5302.  In a waiver claim, the payee must be notified of her 
right to apply for a waiver and be provided with a 
description of the procedures for submitting the application.  

In August 2004, the RO sent the appellant a letter advising 
her that her pension benefit payments had been stopped and 
that she would soon be notified of the amount of the 
overpayment and of the instructions about how to repay it.  
Enclosed with that letter was a document that outlined the 
appellant's right to apply for a waiver and the application 
procedures for requesting a waiver.  The statutory notice 
requirements were thus met.  

Factual background

The veteran died in November 2001 and the appellant filed a 
claim for death pension benefits the following month.  In 
March 2002, the appellant was notified that death pension 
benefits effective December 1, 2001, had been granted.  That 
notice letter also explained that the benefit was based on 
the following financial information:  her income was $0; her 
annual Social Security Administration (SSA) payments were $0; 
her annual retirement benefits were $0; and her SSA death 
benefit was $255.  

Two months later, in May 2002, the appellant began working 
but she did not report the wage income to VA.  In July 2002, 
the RO sent her a letter entitled "AN IMPORTANT REMINDER" 
in which the RO reminded her that the amount of money she 
received from VA was based on many things, but that changes 
in income or dependency were the most important.  The section 
entitled "CHANGES IN FAMILY INCOME" reminded her that she 
was required to notify VA immediately of any changes in her 
income or the income of her family.  It pointed out that if 
she had any income that had not previously been reported, she 
needed to tell VA of the amount and date of payment.  It went 
on to remind her to be sure to notify VA as soon as SSA 
benefits were granted because if she did not notify VA 
promptly, an overpayment might be created which she would 
have to repay.  The appellant did not thereafter contact VA 
to report the wages she was earning from her job. 

In September 2002, the appellant began receiving SSA 
payments, but she did not report that income to VA.  

VA learned of those payments from SSA in June 2004.  That 
same month, VA notified the appellant that it had learned of 
her SSA payments and was proposing termination of her death 
pension benefits effective October 1, 2002.  The appellant 
contacted VA, requesting that the death pension benefits be 
stopped immediately.  The appellant also submitted to VA 
unreimbursed medical expense reports for the years 2002 and 
2003, but those expenses were not sufficient to lower the 
overpayment amount.  

In August 2004, the Debt Management Center notified the 
appellant that the overpayment totaled $11,974.  One week 
later the appellant filed a financial status report and 
requested a waiver of repayment of the indebtedness on the 
basis of financial hardship.  

In December 2004, the Committee on Waivers and Compromises 
denied the appellant's request for a waiver and she filed a 
timely notice of disagreement.  A statement of the case was 
issued in February 2005 and the appellant filed a timely 
substantive appeal.  

Validity of the debt

Pension is payable, in the case of the non-service-connected 
death of a wartime veteran, to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.    

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277(b), 3.660.  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  

In this case, the veteran died in November 2001.  The 
appellant filed a claim for death pension benefits and other 
benefits.  She reported having no income other than the lump-
sum death benefit payment of $255 from SSA.  The death 
pension benefit was granted effective December 1, 2001.  The 
appellant began receiving wage income in May 2002 and began 
receiving SSA payments in September 2002.  Her income for 
2002 and for 2003 was greater than the maximum annual income 
limit, making her ineligible for death pension benefits for 
those years.  
An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. 
§ 1.962.  Here, the appellant received an overpayment of her 
death pension benefits in the amount of $11,974.  The 
appellant does not challenge the validity of the overpayment 
debt.  Rather, as discussed below, she requests that recovery 
of the overpayment be waived by the Government.  

Waiver of recovery of the overpayment 

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c).  An application for waiver generally is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the appellant was 
notified of the overpayment indebtedness in August 2004 and 
she filed her application for a waiver one week later.  Thus, 
the appellant's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  
38 C.F.R. § 1.965(b)(1).  Moreover, a waiver is not warranted 
if a material fact is misrepresented, or there is unfair 
dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  
Here, while some of the appellant's arguments appear to be 
disingenuous, the record contains no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
The second requirement for a waiver has thus been met.  
38 U.S.C.A. § 5302(c).  
As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the 
appellant) and the Government.  38 C.F.R. § 1.965(a).  In 
making such a decision, the following factors (which are not 
an all-inclusive list) must be considered:  (1) fault of the 
debtor; (2) balancing of faults; (3) undue hardship; 
(4) defeat of the purpose for which benefits were intended; 
(5) unjust enrichment; and (6) changing position to one's 
detriment.  38 C.F.R. § 1.965(a).  The appellant asserts that 
the recovery of the overpayment should be waived on the basis 
of undue hardship.  Before analyzing the factors of financial 
hardship and unjust enrichment, the other factors will be 
addressed.  

The creation of the debt was entirely the appellant's fault.  
38 C.F.R. § 1.965(a).  In her application, she asked that the 
death pension benefit be processed quickly because she had no 
income to live on each month.  In the portion of that claim 
form requesting the income of the surviving spouse, the 
appellant indicated that she had no income other than the 
lump-sum SSA death payment.  The March 2002 letter advising 
her that her claim for death pension benefits had been 
granted, notified her that her award had been based upon her 
statements that she had no income other than the lump-sum SSA 
death payment.  

In July 2002, the appellant was reminded that her benefit was 
based on the amount of her income and that any changes in 
income must be immediately reported to VA or she might be 
liable for an overpayment.  Despite the fact that she began 
receiving wage income shortly before that letter and SSA 
payments shortly thereafter, she did not report her change in 
income.  In fact, she never notified VA of her income until 
after VA had sent her notice that VA was aware of her SSA 
income and proposed terminating her benefits.  

The appellant asserts that she never got the July 2002 letter 
reminding her that she had to report changes of income to VA.  
But in the absence of clear evidence to the contrary, VA is 
entitled to a presumption of regularity in the mail.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (if VA mails a 
notice to the correct address, it is presumed to have been 
received in the absence of clear evidence to the contrary and 
a statement that it was not received is not sufficient to 
overcome that presumption).  She suggests that when she 
visits her daughter, a neighbor picks up her mail and 
sometimes all of her mail does not make it to her.  Even if 
the notice did not reach her because her neighbor did not 
give it to her, it is nevertheless the appellant who 
controlled who should keep her mail, so that any failure to 
get VA mail via her neighbor would nevertheless be her fault.  

In the alternative, the appellant points out that she does 
not always respond to VA notices, suggesting that the 
reminder letters were like those that her husband used to get 
and they did nothing about.  She asserts that she just 
naturally assumed that since her husband got both his VA and 
SSA payments, she would, too.  That is an extraordinary 
argument in light of the fact that her husband received VA 
benefit overpayments twice for his failure to report income 
changes.  One time, in January 1998, the overpayment was 
created when he failed to report that his medical expenses 
had decreased.  The other time, in June 2001, the overpayment 
was created because he failed to report the appellant's wage 
income after she began working.  In both instances, a request 
for a waiver of recovery of the overpayment was submitted to 
VA, which was signed by the appellant as well as the veteran.  
The appellant's suggestion that her assumption relieves her 
of fault in creating the debt is thus not supported by this 
record. 

Finally, the appellant implies that she was ignorant of any 
claims that had been filed on her behalf, as well as whatever 
financial information was being submitted to VA because she 
relied on her representative to take care of that.  But the 
appellant signed a VA Form 21-4138 asking that an informal 
claim for death and indemnity (DIC) benefits be filed before 
a formal one could be prepared.  She also signed the formal 
claim for various death benefits (accrued unpaid benefits of 
her husband, death and indemnity (DIC) benefits, and death 
pensions benefits), which contained information about her 
income.  She was notified in March 2002 that her death 
pension claim had been approved.  And she asserted that she 
spoke with her representative when she received her first 
check for death pension benefits so that she might understand 
her entitlement to the funds.  The record thus does not 
support the suggestion that the creation of the debt was the 
fault of her representative.  To the contrary, the record is 
clear that the appellant was at fault in the creation of the 
overpayment indebtedness because she failed to report her 
income changes to VA.  

As for the balancing of fault in the creation of the 
overpayment, VA bears no fault in the creation of the debt.  
38 C.F.R. § 1.965(a)(2).  VA reminded the appellant of her 
need to notify VA if her income changed.  Once VA learned of 
her SSA income, it notified the appellant in the same month 
of the proposed termination of benefits.  When she sought 
immediate termination, VA terminated the benefits as of the 
next check.  Thus, as between the two parties, the appellant 
bears all the fault for the creation of the indebtedness.  

A determination must be made whether recovery of the 
overpayment would nullify the objective for which the 
payments had been made.  38 C.F.R. § 1.965(a)(4).  The 
purpose of death pension benefits is to make up the 
difference between a surviving spouse's income and a 
statutory maximum annual rate.  It thus ensures that a widow 
will not be left without any income.  Here, once the 
appellant began receiving income from other sources, her 
income was more than that statutory maximum rate.  She still 
receives more than that statutory amount.  To require her to 
repay the overpayment would therefore not defeat the purpose 
of the death pension benefits. 

The appellant does not assert, nor does the record show, that 
in reliance on the payments, she relinquished any valuable 
rights or in any way changed her position to her detriment.  
38 C.F.R. § 1.965(a)(6).  

Instead, the appellant asserts that to recover the 
overpayment from her would cause undue hardship.  The 
standard to be used for this factor is whether the appellant 
and her family would be deprived of basic necessities by 
recovery of the debt.  38 C.F.R. § 1.965(a)(3).  When the 
appellant was notified of the decision of the COWC, she was 
invited to provide a supplemental financial status report or 
any other evidence to support her claim.  Instead, the 
appellant asserted that the financial status report submitted 
in August 2004 along with the assertions in her substantive 
appeal established her entitlement to a waiver on the basis 
of financial hardship.  But it is just that financial 
information that establishes that the appellant would not be 
deprived of basic necessities by the recovery of the debt.  

In the August 2004 financial status report, the appellant 
reported that she had a negative monthly income of $560.49.  
Yet, the record shows that she satisfied the house mortgage 
in December of 2004.  As a result, the appellant has not been 
making monthly mortgage payments of $534.26 for more than two 
years.  Moreover, two of the installment debts listed on the 
back of the August 2004 financial status form should also be 
satisfied by now.  For example, the appellant listed that in 
August 2004, she had $100 of MasterCard debt that she was 
paying at the rate of $25 per month and that she had $260 of 
Spiegel debt that she was paying at the rate of $15 per 
month.  While the interest rate of these debts is not 
reported, it is likely that after three years, she is no 
longer making monthly payments on those debts.  

The Board notes that in calculating the monthly payments on 
debt, the appellant listed, but did not subtract from income, 
the following monthly living expenses:  cable television of 
$40; automobile maintenance of $30; home repairs of $22; and 
cemetery contribution of $3.  But if the MasterCard debt, 
Spiegel debt, and mortgage debt were eliminated from the 
calculation, relying on the rest of the information provided 
by the appellant, she would have a positive monthly income.  
On the basis of the financial information contained in the 
record, it likely will not be easy for the appellant to make 
installment payments to VA.  She might have to cancel her 
cable service ($40 per month) or sell one of the two vehicles 
on which she must pay insurance ($113.98 per month), but the 
record does not establish that by paying back the debt to VA, 
she or any of her family would be deprived of any basic 
necessities.  

If the overpayment were not paid to the Government, the 
result would be an unfair gain to the appellant.  Despite 
reminders to report changes in income and her involvement in 
the past in seeking waivers for overpayments of pension 
benefits based on unreported income, for more than two years, 
the appellant accepted pension payments without notifying VA 
of either her wage income or her SSA income.  To let her 
profit from that longstanding silence would create in her an 
unfair gain.    

Notwithstanding the appellant's arguments in her substantive 
appeal, not one has been supported by the record.  In looking 
at the factors established in the regulations and at all the 
facts and circumstances of this case, at most, the record 
establishes that paying back the indebtedness might require 
financial sacrifices on the part of the appellant.  Without 
depriving herself or her family of basic necessities, that is 
not a sufficient reason for relief of this debt.  Thus, the 
third requirement for waiver of recovery of the overpayment 
debt has not been established.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But with not one factor established by the record 
in favor of the claim, there is no reasonable doubt to be 
resolved. Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

The Government must exercise reasonableness and moderation in 
its exercise of its rights.  38 C.F.R. § 1.965(a).  But here, 
there is nothing in this record to establish that recovery of 
the overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  As a result, the request for waiver 
must be denied.  


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $11,974, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


